Citation Nr: 0832649	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post operative lumbar 
laminectomy with history of strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously reviewed the matter in a 
September 2007 remand for an additional VA examination and 
inclusion of all current VA treatment records.  At present, 
the record includes a November 2007 VA examination and VA 
treatment records from 2006 and 2007.  As such, the Board 
finds that the matter is ready for appellate review. 


FINDING OF FACT

The veteran does not have limitation of motion of the lumbar 
spine limited to 30 degrees or less, he does not have 
ankylosis of the lumbar spine, and he has not had 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks in the last 
year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post 
operative lumbar laminectomy with history of strain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2005, 
March 2006, May 2006, and October 2007.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence he was expected to provide.  Of 
note, 38 C.F.R. § 3.159 has been revised in part recently.  
These revisions are effective as of May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  However, the veteran was nonetheless so advised at 
the inception of his claim.  

A March 2006 letter provided the veteran notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The denial of the claim in the instant decision 
makes any timing error non-prejudicial.  

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The notice letters sent to the veteran in August 2005, March 
2006, May 2006, and October 2007 do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim.  Specifically, a March 2006 
Statement of the Case provided notice of the rating code used 
to evaluate the veteran's claims.  Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim.  The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the December 2007 Supplemental 
Statement of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The service medical 
records and VA treatment records are associated with the 
claims file.  Additionally, the veteran was afforded VA 
examinations for his lumbar back disability.  The veteran 
testified at an April 2007 Board hearing that he received all 
his medical treatment for his back through the VA.  The 
record does not indicate that there are any additional 
outstanding pertinent records related to the veteran's claim.  
As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the case is ready for appellate review.


Analysis

The veteran contends that his back disability approximates 
the criteria for a greater rating.  The Board finds that the 
preponderance of the evidence is against the claim, and it 
will be denied.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board must consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§  4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes. 

The veteran is currently in receipt of a 20 percent rating 
for his service connected lumbar spine disability.  The 
general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Codes 5235 to 
5243 unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. 

3) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

4) 50 percent - evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

5) 100 percent - evidence of unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

The veteran established service connection for his lumbar 
back disability in January 1973, and the RO assigned a 20 
percent disability rating.  Through his July 2005 claim, the 
veteran reported that his back disability had increased in 
severity.  VA treatment records, dated in June 2003 and 
August 2007, reflect that the veteran complained of low back 
pain.  

At the April 2007 hearing before the undersigned, the veteran 
testified that he had frequent back pain and that he took 
Valium and Vicodin for treatment of his back pain.  The 
veteran asserted that he was unable to maintain full time 
employment due to his back disability.

The veteran was afforded two VA examinations for his back 
disability.  The first VA examination report, dated in August 
2005, reflects that the veteran complained of daily pain and 
stiffness in his back.  The pain occurred in his low back and 
radiated down his right leg with daily flare-ups.  Because of 
his back pain, the veteran stated that he limited in his 
ability to work and activities of daily living.  The veteran 
reported that performed odd jobs, but sometimes his back pain 
prevented him from performing those jobs.  Upon physical 
examination, the veteran was noted to have kyphosis of the 
spine.  The veteran's range of motion of his lumbar spine was 
50 degrees of forward flexion and 18 degrees extension.  Pain 
consistently occurred at 50 degrees and limited the range of 
flexion.  There were muscle spasms in the paraspinal muscles.  
There was no fatigue, weakness, or lack of endurance with 
repetitive motion.  X-rays of the lumbar spine showed 
degenerative disc disease and arthrosclerosis.  The examiner 
diagnosed degenerative disc disease of the lumbar spine 
resulting in a limited range of motion.  

The second VA examination report, dated November 2007, 
reflects that the veteran again complained of constant low 
back pain with daily flare-ups.  Upon physical examination, 
the veteran was not found to have kyphosis.  The veteran had 
80 degrees of forward flexion with pain beginning at 45 
degrees, and extension to 30 degrees.  It was noted that 
there was pain on active and passive motion, and pain after 
repetitive use.  The examiner stated that there was no 
additional loss of motion on repetitive use.  The examiner 
noted that the veteran had not had physician ordered 
incapacitation, but veteran felt that he had to put himself 
on bed rest one or two times a month because of flare-ups.  
The examiner diagnosed degenerative arthritis of the lumbar 
spine and osteoporosis of the thoracic and lumbar spine.  

The Board finds that the evidence does not show that the 
veteran's current lumbar spine disability approximates the 
criteria for a rating in excess of 20 percent.  Under 
Diagnostic Codes 5237 through 5243, the next highest rating 
for a lumbar spine disability (i.e. 40 percent) requires 
either favorable ankylosis of the entire thoracolumbar spine 
or a limitation of motion of the forward flexion to 30 
degrees.  The record shows that the veteran does not have 
ankylosis of the spine.  The Board further notes that the 
November 2007 VA examination showed the veteran to have 80 
degrees of forward flexion.  Even when pain on motion and 
other DeLuca factors are considered none of the medical 
evidence indicates that the veteran could not be considered 
to have forward flexion limited to less than 45 degrees.  The 
Board finally notes that the veteran's lumbar spine 
disability has not been shown to result in intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.

The record does not show that the veteran has required any 
hospitalization due to his lumbar spine disability during the 
time period under consideration.  While the veteran maintains 
that his lumbar spine disability interferes with employment, 
the record does not reveal that the veteran's lumbar spine 
disability alone markedly interferes with employment so as to 
render impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

The Board finds that during the time period under 
consideration, the veteran's lumbar spine disability has not 
met the criteria for a rating in excess of 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In light of the 
above, a higher staged rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

A rating in excess of 20 percent for post operative lumbar 
laminectomy with history of strain is denied. 



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


